DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 18 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the first communication device transmits the sidelink transmission using at least one of a lower modulation and coding scheme (MSC)”.  Here, the recitation, “MSC”, should be amended to “MCS”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 recites “wherein the first communication device transmits a control message to the second communication device signaling the at least one of the lower MCS and the lower code”.  Here, the recitation, “the lower code”, should be amended to “the lower code rate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makki et al. (US 20200296735 A1; hereinafter referred to as “Makki”).
Regarding Claim 27, Makki discloses a method of wireless communication of a first communication device, comprising: 
receiving, from a user equipment (UE), a multi-user simultaneous transmission (MUST) transmission including a base layer and an enhancement layer (¶68 & Fig. 5 (502), Makki discloses receiving, by a first user equipment (UE), a first superimposed signal comprising a first message and second message), the base layer comprising a first message for the first communication device and the enhancement layer comprising a second message for a second communication device (¶68 & Fig. 5, Makki discloses that the first superimposed signal comprises a first message (M1) for the first UE and a second message (M2) for the second UE.  Examiner correlates the second message to "the base layer comprising a first message".  Examiner correlates the first message to "the enhancement layer comprising a second message"); 
attempting to decode the base layer of the MUST transmission to obtain the first message (¶69 & Fig. 5 (504), Makki discloses attempting, by the first UE, to decode the second message in order to obtain the first message); 
transmitting feedback indicating that the first communication device did not successfully receive the first message (¶70 & Fig. 5 (506), Makki discloses transmitting, by the first UE, an indication that the second message was not successfully decoded.  Here, by not successfully decoding the second message, it follows the first message was not obtained); and 
receiving a transmission of the first message from the second communication device in response to the feedback (¶72 & Fig. 5 (510), Makki discloses receiving, by the first UE, a transmission comprising the second message in response to the indication transmitted by the first UE).
Claims 52-53 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 20190068274 A1; hereinafter referred to as “Han”).
Regarding Claim 52, Han discloses a method of wireless communication of a user equipment (UE), comprising: 
encoding a first message for a first communication device as a base layer of a multi-user simultaneous transmission (MUST) transmission (¶103, Han discloses encoding, by a relay user equipment, a device-to-device (D2D) message for another UE into a super-imposed transmission); 
encoding a second message for a second communication device as an enhancement layer of the MUST transmission (¶103, Han discloses encoding, by a relay user equipment, a message of the primary UE for an evolved node B (eNB) into a super-imposed transmission); and 
transmitting the MUST transmission to the first communication device and the second communication device (¶103, Han discloses transmitting, by a relay user equipment to both an evolved node B (eNB) and another UE, a transmission comprising a message of the primary UE and a D2D message for D2D communication using a Multi-User Simultaneous Transmission (MUST) scheme).
Regarding Claim 53, Han discloses the method of claim 52.
Han further discloses the first communication device comprises a sidelink UE and the second communication device comprises a base station (¶103, Han discloses the another UE and the eNB), and wherein the first message comprises a sidelink message and the second message comprises an uplink message (¶103, Han discloses the transmission comprises a D2D message for D2D communication and an uplink message from the primary UE).
Regarding Claim 60, Han discloses the method of claim 52.
Han further discloses the first communication device comprises a base station and the second communication device comprises a sidelink UE (¶103, Han discloses the another UE and the eNB), and wherein the first message comprises an uplink message and the second message comprises a sidelink message (¶103, Han discloses the transmission comprises a D2D message for D2D communication and an uplink message from the primary UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Makki.
Regarding Claim 172, Han discloses an apparatus for wireless communication, comprising: 
a memory (¶112 & Fig. 17 (1720), Han discloses a communication device comprising memory); and 
at least one processor coupled to the memory (¶112 & Fig. 17 (1710), Han discloses a communication device comprising a processor coupled to the memory) and configured to: 
receive, from a user equipment (UE), a multi-user simultaneous transmission (MUST) transmission (¶103, Han discloses receiving, from a relay user equipment (UE) by an evolved node B (eNB), a transmission comprising a message of the primary UE and a D2D message for D2D communication using a Multi-User Simultaneous Transmission (MUST) scheme) including a base layer and an enhancement layer (¶103, Han discloses the transmission comprises a device-to-device (D2D) transmission an uplink transmission from a primary UE for the eNB.  Examiner correlates the uplink transmission to an enhancement layer and the D2D transmission to a base layer), the base layer comprising a first message for a second communication device and the enhancement layer comprising a second message for the first communication device (¶106, Han discloses the superimposed transmission comprises a device-to-device (D2D) transmission for another UE and an uplink transmission for the eNB.  Examiner correlates the other UE to "a second communication device".  Examiner correlates the eNB to the first communication device); 
decode the base layer of the MUST transmission to obtain the first message (¶104, Han discloses decoding, by the eNB, the data corresponding to the primary UE and the superposition-coded message of the relay UE).
However, Han does not disclose receiving a feedback message from the second communication device indicating that the second communication device did not successfully receive the first message and retransmitting the first message to the second communication device in response to the feedback message from the second communication device.
Makki teaches to receive a feedback message from the second communication device indicating that the second communication device did not successfully receive the first message (¶70 & Fig. 5 (506), Makki discloses transmitting, by the first UE, an indication that the second message was not successfully decoded.  Here, by not successfully decoding the second message, it follows the first message was not obtained); and retransmit the first message to the second communication device in response to the feedback message from the second communication device (¶72 & Fig. 5 (510), Makki discloses receiving, by the first UE, a transmission comprising the second message in response to the indication transmitted by the first UE).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Han by receiving a feedback message from the second communication device indicating that the second communication device did not successfully receive the first message and retransmitting the first message to the second communication device in response to the feedback message from the second communication device as taught by Makki because throughput is greatly improved because the network does not need to retransmit the first message even though the first UE was initially unable to obtain the first message from the first superimposed signal (Makki, ¶8).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 172.

Allowable Subject Matter
Claims 2-26, 28-51, 54-59, and 61-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474